UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LIFELINE, INC., )
Plaintiff, i
v. i Civ. Action No. 14-1833
JULIUS BAKARI, et a1., 3 $ I i E D
Defendants. j MAY 2 8 2015

Clerk, US. District Bankruptcy

MEMORA DUM OPINION Courts forthe District of Columbla

May 2, 2015 [#2, #8]

Plaintiff Lifeline, Inc. (“plaintiff”) brings this action against defendants Julius
Yerima Bakari, Eugenie Bakari a/k/a Mboutchock Eugenie Kabiwa a/k/a Eugenie
Kabiwa, Gaston Poufong, Lifeline Home Health, Inc., Leonie Ntsah Fobuzie, Martin
Cheh Tamukong, Lifeline, Inc. d/b/a Lifeline Home Health, and Roland Nibuh, alleging
breach of contract, fraud, intentional misrepresentation, conversion, unjust enrichment,
gross negligence, breach of ﬁduciary duties, and civil conspiracy. See Am. Compl. [Dkt.
#9]. Before this Court, are Plaintiff’s Motion for Temporary Restraining Order and
Preliminary Injunction [Dkt. #2] and a Motion to Dismiss Claims against Julius Bakari
and Eugenie Bakari [Dkt #8] (“‘Mot. to Dismiss”) pursuant to Federal Rule of Civil
Procedure l2(b)(l) filed by defendants Julius and Eugenie Bakari (“defendants”).
Because plaintiff has failed to establish a basis for the Court’s subject matterjurisdiction,

the defendants’ Motion to Dismiss is hereby GRANTED and plaintiff’s Motion for

l

Temporary Restraining Order and Preliminary Injunction is DENIED as moot.
BACKGROUND

Plaintiff is a medical staffing agency that provides home healthcare services to
residents in the District of Columbia. Am. Compl. 11 15. Beginning in 2010, plaintiff
worked with defendants to expand the scope and geography of its business activities. See
Am. Compl. W 18-30. On October 31, 2014, plaintiff filed this lawsuit alleging that
defendants engaged in a variety of illegal activities in connection with their work with
plaintiff and asserted against them various state law claims. See Am. Compl. W 31-139.

Plaintiff contends that this Court has diversity jurisdiction over this suit. Am.
Compl. ii 1. In support of this claim, plaintiff alleges that it was founded and
incorporated in the District ofColumbia on January 7, 2003 and that each defendant is a
citizen ofa state other than the District of Columbia. Am. Compl. ‘11 3-13. Defendants
challenge this assertion, contending that defendant Lifeline Home Health, Inc. is
incorporated in, and therefore deemed a citizen of, the District of Columbia. Mem. in
Supp. of Mot. to Dismiss Claims against Julius Bakari and Eugenie Bakari 3-4 [Dkt. #8—
l] (“Defs.’ Mem.”). Because defendants claim complete diversity does not exist, they
argue that this Court does not have subject matter jurisdiction. Id.

LEGAL STANDARD
Federal courts are courts of limited jurisdiction, and a court should begin with a

presumption that a case lies outside this jurisdiction. Kokkonen v. Guardian Life Ins. Co.

ofAm., 511 US. 375, 377 (1994). The burden of establishing that subject matter
jurisdiction exists rests upon the party asserting it. Id; see also Moms Against Mercury v.
Food& Drug Admin, 483 F.3d 824, 828 (DC. Cir. 2007); Grand Lodge 0fthe FOP v.
Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001).

A motion to dismiss under Rule 12(b)(1) for lack of subject matterjurisdiction
"imposes on the Court an affirmative obligation to ensure” it has jurisdiction over the
matter. Grand Lodge, 185 F. Supp. 2d at 13. In evaluating a Rule 12(b)(1) motion, a
Court must construe the allegations in the complaint in the light most favorable to the
plaintiff, see, e.g., Hohrz' v. United States, 782 F.2d 227, 241 (DC. Cir.1986), vacated on
other grounds, 482 US. 64 (1987); however, the court should scrutinize the complaint’s
allegations more closely than it would in evaluating a motion to dismiss for failure to state
a claim under Rule 12(b)(6). Grand Lodge, 185 F. Supp. 2d at 13—14. Moreover, the
Court’s inquiry is not limited to the allegations in the complaint. Hohri, 782 F.2d at 241.
Rather, “a court may consider such materials outside the pleadings as it deems
appropriate to resolve the question [of] whether it has jurisdiction to hear the case.”
Scolaro v. D. C. Bd. ofEIections & Ethics, 104 F. Supp. 2d 18, 22 (D.D.C. 2000) (citing
Herbert v. Nat 'lAcad. ofScis., 974 F.2d 192, 197 (DC. Cir. 1992)); see also Jerome

Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (DC. Cir. 2005).

ANALYSIS

Plaintiff asserts that this Court has subject matterjurisdiction pursuant to 28
U.S.C. § 1332, Am. Compl. ll 1, which grants federal district courts subject matter
jurisdiction over civil actions between citizens of different States, where the amount in
controversy exceeds $75,000. 28 U.S.C. § 1332(a)(l). To establishjurisdiction under
Section 1332, there must be “complete diversity” between the parties, meaning that
diversity jurisdiction only exists when “each defendant is a citizen of a different State
from each plaintiff.” Owen Equip. & Erection Co. v. Kroger. 437 US. 365, 373 (1978).
In this case, plaintiff has failed to make this showing.

Importantly, a corporation is “deemed to be a citizen of every State. . .by which it
has been incorporated and of the State. . .where it has its principal place of business.” 28
U.S.C. § 1332(c)(1). Plaintiff states in its complaint that it is now, and has at all relevant
times been, a resident ofthe District of Columbia. Am. Compl. ﬁl 3. This claim is
substantiated by the corporate registration documents ﬁled for plaintiff Lifeline, Inc. with

the District of Columbia Department of Consumer and Regulatory Affairs. Am. Compl.

Ex. D, at 19 [Dkt. #1-1].1 Plaintiff contends that defendant Lifeline Home Health, Inc. is
“deemed to reside in the State of Georgia,” Mem. ofP. & A. in Supp. of Opp’n to Mot. to

Dismiss 2 [Dkt. #10-2]; however, the very documents attached to plaintiff’s amended

 

1 Because plaintiff has ﬁled multiple exhibits in one file without page numbers, this Court will
reference the page numbers assigned in the docket entry caption.

4

complaint and highlighted in defendants’ memorandum in support of their motion to
dismiss demonstrate that this defendant is also incorporated under the laws of the District
ofColumbia. Am. Compl. Ex. B, at 10; Defs.’ Mem. Ex. B. Therefore, defendant
Lifeline Home Health, Inc. is deemed a citizen ofthe District of Columbia. See 28 U.S.C.
§ l332(c)(1). It is without consequence that this corporation is registered to do business
as a foreign corporation in the State of Georgia. See Am. Compl. Ex. B, at 8. Because
plaintiff and defendant Lifeline Home Health, Inc. are citizens of the same state, this case
lacks complete diversity of citizenship, and the Court does not have subject matter
jurisdiction pursuant to Section 1332. See Owen, 437 US. at 374. There is no need to
consider the citizenship ofthe remaining defendants.
CONCLUSION
For the foregoing reasons, the Defendants’ Motion to Dismiss is GRANTED. A

separate Order consistent with this decision accompanies this Memorandum Opinion.

 

    

United States istrict Judge